         Case 1:19-cv-05863-AT Document 10 Filed 03/31/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


UMAR CLARK,                             :
                                        :
                                        :
      Plaintiff,                        :
                                        :
v.                                      :
                                        :
WELLS FARGO BANK,                       :        CIVIL ACTION NO.
                                        :        1:19-cv-5863-AT
                                        :
      Defendant.                        :

                                    ORDER

      This matter is before the Court on the Magistrate Judge’s Final Report and

Recommendation [Doc. 6] that Doc. 3], that this action be dismissed for failure to

state a plausible claim and failure to obey the Court’s lawful February 6, 2020,

Order.

      No objections have been filed in response to the Magistrate’s Report and

Recommendation. In accordance with 28 U.S.C. § 636(b)(1) and Rule 72 of the

Federal Rules of Civil Procedure, the Court has reviewed the Magistrate’s

Recommendation that this case be remanded for clear error and finds none.

      Accordingly, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation [Doc. 6] as the opinion of the Court. This action is

DISMISSED for failure to obey a lawful Order of the Court and failure to state a

plausible claim.
  Case 1:19-cv-05863-AT Document 10 Filed 03/31/20 Page 2 of 2




IT IS SO ORDERED this 31st day of March, 2020.



                             _____________________________
                             Amy Totenberg
                             United States District Judge




                                  2
